In an action to recover damages for personal injuries, the defendants Airweld, Inc., and Consolidated Oxygen and Equipment Corp. appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Gloria Cohen Aronin, J.), dated December 12, 1990, as denied their motion to strike the plaintiff’s note of issue.
Ordered that the order is reversed insofar as appealed from, with costs payable to the appellants by the plaintiff-respondent, and the appellants’ motion to strike the plaintiff’s note of issue is granted.
Contrary to the statement in the plaintiff’s note of issue, pretrial discovery was not completed. Accordingly, the note of issue is stricken (see, H&Y Realty Co. v Baron, 121 AD2d 238; Heritage Knitwear v Jonathan Logan, Inc., 115 AD2d 389; Ortiz v Valdescastilla, 98 AD2d 610; Saljoughy v Saljoughy, 97 AD2d 935). Sullivan, J. P., Balletta, Eiber and Santucci, JJ., concur.